


Exhibit 10.38

 

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMEN TTO LEASE (this “Amendment”) is entered into this
                day of November, 2002, between Thermo Biostar, Inc., a Delaware
corporation (“Tenant”) and The Park at CTC, LLC, a Colorado limited liability
company (“Landlord”).

 

RECITALS

 

WHEREAS, Tenant and Landlord entered into a Lease dated June 25, 2001 (the
“Lease”) for premises in that certain building commonly known as and numbered
331 South 104th Street, Louisville, Colorado;

 

WHEREAS, Pursuant to the second paragraph on page 1 of the Lease Tenant has
designated a portion of the Contiguous Space (as defined in the Lease) located
on the first floor of said building (the “Original First Floor Contiguous
Space”); and

 

WHEREAS, Landlord and Tenant wish to amend the Lease by replacing the Original
First Floor Contiguous Space with new space on the first floor of said building,
all as more particularly set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Recitals, which shall be deemed to be a
substantive part of this Amendment, and the mutual covenants, promises and
agreements contained in this Agreement, the parties hereto do hereby covenant,
promise and agree as follows:

 

1.                                       Contiguous Space.

 

a.                                       New First Floor Contiguous Space and
Second Floor Contiguous Space

 

From and after the date of this Amendment the “Contiguous Space” under the Lease
shall be comprised of:  (i) 9,390 rentable square feet in the southwest corner
of the first floor of the Building (the “New First Floor Contiguous Space”), and
(ii) approximately 4,200 rentable square feet on the second floor of the
Building (the “Second Floor Contiguous Space”). The Original First Floor
Contiguous Space shown on Exhibit A attached hereto is hereby replaced with the
New First Floor Contiguous Space. The New First Floor Contiguous Space and the
Second Floor Contiguous Space are shown on Exhibit A-1 attached hereto. Exhibit
B-2 of the Lease is hereby deleted and replaced with Exhibit A-1 attached
hereto. The final rentable square feet area of the Second Floor Contiguous Space
shall be determined as set forth in third paragraph on page one of the Lease
prior to Tenant’s taking possession thereof as set forth below. Upon acceptance
of possession of the Second Floor Contiguous Space by Tenant the total Premises
area shall be no more than approximately 75,000 rentable square feet.

 

From and after the date of this Amendment: (i) Tenant shall have no rights or 
obligations with respect to the Original First Floor Contiguous Space; (ii) all
references to “Contiguous Space” in the Lease shall be deemed to refer
collectively to the New First Floor Contiguous Space and the Second Floor
Contiguous Space, except that the terms and conditions of this Amendment shall
control with respect to all matters concerning the construction of Tenant
Improvements in the New First Floor Contiguous Space; and (iii) Landlord hereby
releases and indemnifies and agrees to hold Tenant harmless from and against all
claims, liabilities, demands, actions, causes of action, costs and expenses of
any kind whatsoever arising from or in connection with

 

1

--------------------------------------------------------------------------------


 

the Original First Floor Contiguous Space. Upon the New First Floor Contiguous
Space Commencement Date, the New First Floor Contiguous Space shall be subject
to the terms of the Lease, as amended hereunder. Until Landlord delivers
possession of the Second Floor Contiguous Space under the Lease, Tenant shall
have no obligations under the Lease with respect to the Second Floor Contiguous
Space. The immediately preceding sentence shall not be deemed to limit Tenant’s
obligation under the Lease to take possession of the Second Floor Contiguous
Space as set forth in the Lease.

 

All of the provisions in the Lease concerning Tenant Improvements to be made to
the Contiguous Space, including without limitation, Sections 2.03, 3.02, 3.03,
and 3.04 of the Lease shall remain in full force and effect and are hereby
ratified, provided, however, that from and after the date of this Amendment all
such provisions shall apply only to the Second Floor Contiguous Space.

 

2.             Commencement Date:  The commencement date of the Term with
respect to the New First Floor Contiguous Space shall be January 1, 2003 (the
“New First Floor Contiguous Space Commencement Date”) provided that:  (i) the
Tenant Improvements to be constructed by Landlord in the New First Floor
Contiguous Space are “substantially complete” (as defined in Section 2(g) of the
Work Letter attached to the Lease as Exhibit E and attached to this Amendment as
Exhibit B (the “Work Letter”)) (ii) Tenant has received a temporary certificate
of occupancy which permits Tenant’s use of the New First Floor Contiguous Space
for Tenant’s intended use; (iii) the incompletion of items required for a
permanent unconditional Certificate of Occupancy will not materially impact
Tenant’s occupancy, use, and enjoyment of the New First Floor Contiguous Space,
all as reasonably determined by Tenant; and (iv) Tenant is able to commence its
intended business operations within the New First Floor Contiguous Space,
subject only to the installation by Tenant of its personal property. Landlord
shall deliver possession of the New First Floor Contiguous Space to Tenant on
the New First Floor Contiguous Space Commencement Date with the New First Floor
Contiguous Space Improvements completed, as required in this Amendment, and free
of all tenants and occupants, if any, and their personal property, fixtures, and
equipment, broom clean, in good working order and condition and in compliance
with all applicable laws, codes, ordinances, rules and regulations. Expiration
of the term for the lease of the New First Floor Contiguous Space shall be as
set forth in Section 2.01 of the Lease. Landlord and Tenant shall execute a
certificate memorializing the New First Floor Contiguous Space Commencement Date
promptly upon determination of such date. Landlord and Tenant shall work in good
faith for completion of construction of the New First Floor Contiguous Space
Tenant Improvements at the lowest practical cost and at the earliest reasonable
time consistent with the intended scope, image and budget/schedule for such
Tenant Improvements, subject to the terms and provisions of this Amendment.

 

3              Base Rent. Rent payments for the New First Floor Contiguous Space
shall commence on the New First Floor Contiguous Space Commencement Date. Base
Rent for the New First Floor Contiguous Space shall be calculated based on the
dollar per rentable square foot amount set forth in Section 4.01 of the Lease in
effect on the New First Floor Contiguous Space Commencement Date and shall
increase thereafter on the same dates as the Initial Premises Base Rent
increases as set forth in Section 4.01, provided, however, that Rent shall be
prorated on a per diem basis for any partial year and month during the term of
the New First Floor Contiguous Space.

 

4.                                       Improvement Allowance.

 

a. New First Floor Contiguous Space Improvement Allowance. The provisions of
this Section 4 shall control as to the payment by Landlord and application by
Tenant of an improvement allowance (the “New First Floor Contiguous Space
Improvement Allowance”) for use in completing the Tenant Improvements in the New
First Floor Contiguous Space. The New First Floor Contiguous Space Improvement
Allowance shall be $230,154.00. The total New First Floor Contiguous Space
Improvement Allowance shall be made available to Tenant upon execution of this
Amendment.

 

2

--------------------------------------------------------------------------------


 

b. Tenant Improvements. The Tenant Improvements in the New First Floor
Contiguous Space shall be completed pursuant to final, approved construction
documents, based on the preliminary specifications and plans attached to the
proposal request dated September 30, 2002, delivered by Tenant to Landlord on
said date. Within five (5) business days after the date of this Amendment
Landlord shall submit a Project Schedule to Tenant for Tenant’s approval, based
on such preliminary specifications and plans. Landlord and Tenant shall
diligently work together in good faith to agree on a Project Schedule and to
finalize the specifications and plans for the New First Floor Contiguous Space
Tenant Improvements (such final specifications and plans are hereinafter
referred to as the “Final Plans”). Landlord shall construct or cause to be
constructed the New First Floor Contiguous Space Tenant Improvements. Section 2
(with the exception of the requirement in Section 2(c) that Landlord seek
competitive bids from not less than three general contractors and the second
sentence of Section 2(b) and Sections 3(b) and 3(c) of the Work Letter are
incorporated herein by reference and shall control with respect to the New First
Floor Contiguous Space Tenant Improvements, including, without limitation, (i)
the determination of the costs of the New First Floor Contiguous Space Tenant
Improvements and the application thereto of the New First Floor Contiguous Space
Improvement Allowance; (ii) the performance of the construction of such Tenant
Improvements by Landlord; and (iii) Tenant’s acceptance of such Tenant
Improvements. Landlord shall enter into a cost-plus a fixed fee and guaranteed
maximum price contract with Golden Triangle Construction (“GTC”), subject to
Tenant’s written approval (the “GTC Contract”). Such contract shall obligate GTC
to obtain competitive bids for the construction of the New First Floor
Contiguous Space Tenant Improvements, with final bids for all aspects of such
Tenant Improvements to be approved by Tenant’s project manager prior to
acceptance by GTC. Landlord, GTC nor any subcontractor shall make any changes to
the scope and/or cost of such Tenant Improvement work, as set forth in any such
accepted bids or the GTC Contract, without Tenant’s prior written approval. In
addition to such Work Letter provisions, Tenant may apply the New First Floor
Contiguous Space Improvement Allowance to all costs and expenses incurred by
Tenant in connection with the preparation of the preliminary specifications and
plans and the Final Plans. Tenant’s Project Manager shall be Robert Fraley.
Tenant may designate a new Project Manager upon written notice to Landlord.

 

c.             Construction Costs. In the event the actual costs and expenses
for planning and construction of the New First Floor Contiguous Space Tenant
Improvements is less than the total New First Floor Contiguous Space Improvement
Allowance, the excess amount shall be credited to Tenant in the form of
abatement of Base Rent, beginning as of the first date of the month following
reconciliation of all improvement costs and the New First Floor Contiguous Space
Improvement Allowance and continuing until the entire excess is utilized.

 

5.             Agency. Tenant acknowledges that PointSource Corporate Real
Estate Solutions, Inc. (“PointSource”) is acting as Tenant’s agent and that
payment of a commission to PointSource related to this  Amendment is the
responsibility of Tenant. Tenant warrants and agrees to save and hold Landlord
harmless from any and all leasing commissions, costs and liabilities, including
reasonable attorneys’ fees, with respect to this Amendment for which Tenant is
responsible.

 

6.             Miscellaneous.

 

a.             Notwithstanding any provision in the Lease to the contrary,
including Section 5.01, upon the New First Floor Contiguous Space Commencement
Date, “Tenant’s Proportional Share” under the Lease shall be 66.6%.

 

7.             Definitions. Capitalized terms used without definition herein
shall have the meanings assigned to them in the Lease.

 

8.             Full Force and Effect. To the extent not amended or modified
herein, the Lease shall remain in full force and effect and is hereby ratified.

 

9.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be considered an original and all of which
together shall constitute one and the same Amendment.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
and properly executed as of the date first set forth above.

 

 

THE PARK AT CTC, LLC,

 

A Colorado limited liability company

 

 

 

 

 

By:

 

/s/Donald J. Marcotte 12/27/02

 

 

 

 

Donald J. Marcotte,

 

 

Managing Member

 

 

 

 

 

 

 

THERMO BIOSTAR, INC.,

 

A Delaware corporation

 

 

 

 

 

By:

 

/s/Noel Doheny

12-9-02

 

 

 

Noel Deheny, President

 

 

 

 

 

Accepted and acknowledged:

 

 

 

THERMO ELECTRON CORPORATION,

 

A Delaware corporation,

 

Guarantor of the Lease

 

 

 

By:

 

/s/Thomas J. Burke

 

 

Name:

 

Thomas J. Burke

 

 

Tile:

 

VP, Global Business Services

 

 

 

 

Date:

 

December 11, 2002

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

(Original First Floor Contiguous Space Floor Plan)

 

5

--------------------------------------------------------------------------------


 

[ex1038i001.jpg]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A-1

(New First Floor Contiguous Space and Second Floor Contiguous Space Floor Plans)

 

7

--------------------------------------------------------------------------------


 

[ex1038i002.jpg]

 

8

--------------------------------------------------------------------------------


 

[ex1038i003.jpg]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

(Work Letter)

 

10

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WORK LETTER

 

This Work Letter, dated June 25, 2001, referenced in the Lease of even date
herewith (the “Lease”) wherein Thermo BioStar, Inc., a Delaware corporation
(“Tenant”) has agreed to lease certain office space from The Park at CTC, LLC, a
Colorado limited liability company (“Landlord”) at property known as The Park at
CTC, Louisville, Colorado, and more fully described in said Lease. Unless
otherwise defined herein, all capitalized terms used herein shall have the
respective meanings assigned in the Lease.

 

1.             Tenant Improvements.

 

(a)           Any improvements to be made within the Premises for the benefit of
Tenant, whether within the Initial Premises, Contiguous Space or Expansion
Space, which are not a part of the Base Building, shall be referred to herein
and in the Lease as the “Tenant Improvements”. The parties hereto expressly
acknowledge and agree that the Tenant Improvements within the Initial Premises
are to be constructed by Landlord pursuant to the terms and conditions of this
Work Letter. Where Tenant elects in conformance with the Lease to require
Landlord to perform the Tenant Improvements within the Contiguous Space or
Expansion Space, then this Work Letter shall be applicable to the performance of
the same, except that Landlord shall generate a new Project Schedule for
Tenant’s approval.

 

(b)            Within the time period set forth in the Project Schedule,
Landlord shall cause its architect (“Landlord’s Architect”, which for purposes
of the Initial Premises shall be Intergroup Architects) to prepare drawings for
the Tenant Improvements (“Tenant Improvement Drawings”) contemplated by Tenant,
and the same shall include (i) details of space occupancy; (ii) sprinkler
locations; (iii) reflected ceiling plans; (iv) partition and door locations; (v)
electrical and mechanical plans and components, including details of capacity,
location and configuration; (vi) telephone plans noting any special
requirements; (vii) fire safety and security systems; (viii) detail plans; and
(ix) finish plans and schedules. Tenant shall have the right to approve all
aspects of the Tenant Improvement Drawings. Landlord’s Architect shall prepare
and revise the Tenant Improvement Drawings pursuant to Tenant’s comments and
requirements and shall deliver to Landlord and Tenant such revised documents,
noting any changes from previous versions for Landlord’s and Tenant’s approval.
Review and revision of the Tenant Improvement Drawings shall continue until the
Tenant Improvement Drawings are approved by Landlord and Tenant, which approval
shall not be unreasonably withheld or delayed. Both Landlord and Tenant shall
work in good faith and shall coordinate their respective efforts in order to
complete the drawings at the earliest reasonable time. The final Tenant
Improvement Drawings, when approved, by Landlord and Tenant, are referred to
herein as the “Final Plans”. Landlord or Tenant, as applicable, shall construct
the Tenant Improvements in a good and workmanlike manner in conformance with the
Final Plans.

 

2.             Cost and Performance of Tenant Improvements.

 

(a)           Work Cost Estimate and Statement. Prior to the commencement of
construction of any of the Tenant Improvements shown on the Final Plans,
Landlord will submit to Tenant a written estimate of the cost to complete the
Tenant Improvements, which written estimate will be based on the Final Plans and
a guaranteed maximum price construction contract, taking into account any
modifications which may be required to reflect changes in the Final Plans
required by the City or County in which the Premises are located (the “Work Cost
Estimate”). Tenant will either approve the Work Cost Estimate or disapprove
specific items and submit to Landlord revisions to the Final Plans to reflect
deletions of and/or substitutions for such disapproved items. Submission and
approval of the Work Cost Estimate will proceed in accordance with the Project
Schedule. Upon Tenant’s approval of the Work Cost Estimate, the same shall be
hereinafter known as the “Work Cost Statement”.

 

(b)           Tenant will pay the cost of the Tenant Improvements set forth in
the Work Cost Statement, including but not limited to actual costs incurred for
all design and planning by Landlord’s Architect, design or engineering firms,
and the costs of construction, including labor, Tenant’s project management,
supervision, and cleanup costs. Landlord shall apply the Improvement Allowance
to the cost

 

11

--------------------------------------------------------------------------------


 

of the Tenant Improvements in conformance with Section 3 of the Lease. If the
cost of the Tenant Improvements exceeds the Improvement Allowance, then Tenant
shall pay the difference to Landlord within thirty (30) days from written notice
from Landlord, which notice shall be accompanied in each instance by an invoice
or other evidence of the relevant work cost item. Tenant shall have the right to
audit the books and records of Landlord at any time during the construction of
the Tenant Improvements or within thirty (30) days of any demand by Landlord for
payment of excess costs above the Improvement Allowance for the purpose of
determining whether Landlord has appropriately and duly incurred any cost item
applied towards the cost of the Tenant Improvements. If Tenant’s audit reveals
that a work cost item was inappropriately charged against the cost of the Tenant
Improvements, then such work cost items shall be deducted from the total cost of
the Tenant Improvements, and reimbursed to Tenant if previously paid.

 

(c)            Before commencing any work relating to the Tenant Improvements,
Landlord shall seek competitive bids from not less than three (3) general
contractors for the guaranteed maximum price construction contract. Tenant shall
have the right to approve of the general contractor selected. Tenant shall also
have the right to approve of all cost components of the construction contract to
the extent they vary from the Work Cost Statement. Subject to Tenant’s right to
select an alternate contractor, and subject to Landlord’s reasonable approval of
any alternate contractor, the parties have tentatively selected Golden Triangle
Construction as the general contractor for the construction of the Tenant
Improvements within the Initial Premises. The final general contractor selected
by the parties shall request not less than three (3) competitive bids for all
subcontract work to be performed, except where otherwise agreed between Tenant
and Landlord, and will provide to Tenant a breakdown of all costs prior to the
commencement of any work.

 

(d)            Notwithstanding any other provision of this Work Letter, Tenant
shall have the right to approve of all plans, specifications, and costs prior to
commencement of any and all Tenant Improvements, and Landlord shall fully inform
Tenant of any other expenses related to the Tenant Improvements, whether from
the Improvement Allowance or to be paid directly by Tenant, including but not
limited to any change orders, prior to the commencement of such work.

 

(e)            The cost of Tenant Improvements to be paid from (and to the
extent of) the Improvement Allowance, shall include any and all costs/fees
associated with construction related activities for completion of the Tenant
Improvements which are approved by Tenant’s Project Manager, including but not
limited to (i) preparation and modification of the Tenant Improvement Drawings
by architect, design, or engineering firms, (ii) labor, supplies, and other
associated costs for physical construction of the Tenant Improvements, (iii)
consultant’s and vendor’s fees, (iv) Project Management fees to Tenant’s Project
Manager as described below, (v) cabling within the Premises, and (vi) signage
other than that which is provided by Landlord as part of Landlord’s Work or
which is otherwise normally provided by Landlord at no cost to tenants of the
Building, and (vii), all additional costs or expenses attributable to any change
in the Tenant Improvement Drawings. The Improvement Allowance will not be used
to pay for any bonding, or other costs charged by, at the insistence of, or on
behalf of Landlord, its employees, or agents.

 

(f)            Landlord shall cause the general contractor to perform the Tenant
Improvements in accordance with the Final Plans and in a good and workmanlike
manner.

 

(g)           For purposes of this Work Letter and the Lease, the term
“substantially complete” shall mean when the general contractor certifies in
writing to Landlord and Tenant that Landlord has substantially completed all of
the Tenant Improvements or Base Building, as applicable, other than decoration
and minor “punch list” type items and adjustments which do not materially
interfere with Tenant’s access or use of the Premises.

 

3.             Acceptance of Base Building and Tenant Improvements.

 

(a)           Base Building. Tenant’s Project Manager or other representative
authorized by Tenant shall conduct an inspection of the Base Building with
Landlord or Landlord’s authorized representative within twenty one (21) days
after written notification to Tenant’s Project Manager that Landlord deems that
the Base Building is substantially complete, and shall provide Landlord with a
“punch list” of all items to be completed and/or corrected. Any items not on
such “punch list” shall be deemed accepted by Tenant,

 

12

--------------------------------------------------------------------------------


 

except for latent defects. Landlord shall correct any “punch list” item or
latent defect at its sole cost and expense within a reasonable period of time
thereafter, and in any event shall commence completion of the “punch list” items
and/or correction of a latent defect within three (3) days of receipt of
Tenant’s notice, and shall complete the “punch list” item or correction of the
latent defect no later than ten (10) days after such notification, unless such
completion or correction requires more than ten (10) days, and Landlord has
commenced the completion or correction within the three (3) day period and
diligently performs the same to completion. In the event Landlord and Tenant do
not agree on as to the completion or correction of any particular “punch list”
item, Landlord’s Architect shall make the final determination as to whether the
same has been completed or corrected.

 

(b)            Tenant Improvements. Landlord shall provide Tenant with ten (10)
days prior written notice of the date on which the Tenant Improvements shall be
substantially completed by Landlord. Tenant’s Project Manager or other
representative authorized by Tenant’s Project Manager shall then conduct an
inspection of the Premises with Landlord or Landlord’s representative within
seven (7) days of the date of substantial completion. Within said seven (7) day
period, a “punch list” will be prepared by Tenant’s Project Manager or another
authorized representative of Tenant, describing “punch list” items to be
completed and/or corrected by Landlord. Any items not on such “punch list” shall
be deemed accepted by Tenant, except for any latent defects. Landlord shall
correct any “punch list” item or latent defect at its sole cost and expense
within a reasonable period of time thereafter, and in any event shall commence
completion of the “punch list” items and/or correction of a latent defect within
three (3) days of receipt of Tenant’s notice, and shall complete the “punch
list” item or correction of the latent defect no later than ten (10) days after
such notification, unless such completion or correction requires more than ten
(10) days, and Landlord has commenced the completion or correction within the
three (3) day period and diligently performs the same to completion. In the
event Landlord and Tenant do not agree on as to the completion or correction of
any particular “punch list” item, Landlord’s Architect shall make the final
determination as to whether the same has been completed or corrected.

 

(c)            Latent Defect. A “latent defect” is a defect in the condition of
the Base Building or Premises discovered within the first twelve (12) months
from the Commencement Date which defect is not observed during the relevant
walk-through inspection.

 

4.             Miscellaneous.

 

(a)           Landlord and Tenant shall work in good faith for completion of
construction of the Base Building and Tenant Improvements at the lowest
practical cost and at the earliest reasonable time consistent with the intended
scope, image, and budget/schedule for the project, subject to the terms and
provisions outlined in this Work Letter and the Lease. Landlord acknowledges
that this may include, but is not limited to, the possibility of staged
construction and/or temporary permits for construction and occupancy of all or a
portion of the Premises as of April 15, 2002.

 

(b)            This Work Letter is being executed in conjunction with the Lease
and is subject to each and every term and condition thereof, including, without
limitation, the limitations of Landlord’s and Tenant’s liability set forth
therein.

 

( c)           Landlord’s Architect and the general contractor selected shall be
responsible for determining all physical dimensions of the Premises and the
Building which affects any work to be performed by or for Tenant hereunder.

 

13

--------------------------------------------------------------------------------


 

(d)            Tenant’s Project Manager is CRESA Partners. Tenant’s Project
Manager shall approve all plans and costs for Tenant Improvements, in writing,
prior to commencement of such work, shall approve all change orders, in writing,
prior to commencement of work related to any such change orders, and shall
approve all invoices and payment requests prior to disbursement by Landlord of
any related funds from the Improvement Allowance.

 

Dated this 21st day of June, 2001.

 

Landlord:

Tenant:

The Park at CTC, LLC,

Thermo BioStar, Inc., a Delaware corporation

A Colorado limited liability

 

company

 

 

 

By:

/s/Donald J. Marcotte

 

By:

/s/Noel Doheny

 

 

 

 

 

 

 

Name:

Donald J. Marcotte

 

Name:

Noel Doheny

 

 

 

 

 

 

 

Title:

Managing Director

 

Title:

President

 

 

 

 

 

 

 

Date:

6/25/01

 

Date:

6.21.01

 

 

 

14

--------------------------------------------------------------------------------
